DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 06/25/22 is acknowledged. 

Status of Claims
Claims 1-20 are pending. 
In the submission filed on 06/25/22, claims 1-20 were amended, and no claims were cancelled or added.
Claims 1-20 are rejected.

Response to Arguments
Regarding the Claim objections
The claims objections have been withdrawn in view of the claim amendments.
Regarding the rejections under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive. 
As per Applicant's specification, the problem the invention is directed to solving is that bills are confusing for users (billed parties) and contain limited information, such that the user often has questions about the bill, and the prior art requires users to open a new channel of communication in order to seek assistance and also tends to provide only standardized information (not customized to the user), which does not adequately help the user. See 0003-0004. 
Applicant's solution, the claimed invention, is to create an artificially intelligent machine to interact with the user to address the user's questions. See, e.g., 0078, Fig. 6: the user is presented with an interactive personification, which is intended to mimic interaction with a real person. In other words, instead of providing a human being, e.g., a customer service representative, to explain the bill to the user and answer the user's questions, Applicant's invention provides a machine endowed with artificial intelligence (AI) to mimic the human being in performing the same task.  
Accordingly, the problem Applicant addresses is a human/ business problem, not a technological problem. The way Applicant addresses the problem is to replace the old-school human being/ customer service representative with a new-school computer endowed with AI. That is to say, Applicant merely automates or implements the abstract idea of providing customer service assistance on a computer.
Furthermore, the particular computer implementation constituted by Applicant's claims is purely generic and conventional. That is, the computer elements of Applicant's claims are high-level and commonplace/basic, in the area of natural language analysis and generation, etc. (e.g., the recited language processors and their operation by way of applying markups and metadata to content fields of a text, etc.).
Contrary to Applicant's assertion that the instant claims are analogous to DDR, the Examiner deems the claimed invention to be diametrically opposed to DDR, inasmuch as the claimed invention is utterly not directed to a problem rooted in the Internet/computers. While Applicant's solution is rooted in computers, it is a solution to a human/business problem, and it is a matter of generic computer elements rather than an invention in computer/other technology.
The fact, if it is a fact, that human beings could not carry out the claimed machine/AI analysis and generation of language/etc. is not pertinent. The human mind may not be able to perform the tasks of a generic computer. This point is not relevant. Applicant misses the forest for the trees. Applicant focuses on the operations by which a machine is enabled to perform the otherwise human tasks of understanding and producing language, but these operations (the trees) are not Applicant's invention. Rather, Applicant's invention is replacing a human being with a machine (the forest), in the context of a business process.
Regarding the rejections under 35 U.S.C. 112
The claim rejections under 35 U.S.C. 112 in the previous Office Action have been withdrawn in view of the claim amendments. However, the claim amendments give rise to new rejections. 
Regarding the rejections under 35 U.S.C. 103
Applicant's arguments have been fully considered but are moot in view of the new combination of prior art being used in the current rejection of the independent claims. The language added to the independent claims is taught by Mauro, newly cited against the independent claims, or by one of the references that was previously cited against the independent claims. Note Applicant's arguments against Dutta and Mauro amount to merely conclusory statements. The substance of Applicant's argument is directed against Roundtree, but in both the previous and the instant Office Action Roundtree was for the most part not cited as teaching content such as that which is the subject of Applicant's arguments. Also, while Applicant argues that Roundtree does not teach video interactive content, the Examiner respectfully disagrees and points to, e.g., Roundtree 0047 (system displays visual animation) and 0049 (a/v bill presentation may be in Flash (which is digital video) format, as examples of generating video interactive content for the user. 

Examiner's Comments
Intended Use/Functional Language
Claim 7 recites:
"… instructions, wherein the at least one memory and the computer program instructions are configured, with the textual language processor and the audio-visual language processor, to cause at least: …." The claim should read "… instructions that, when executed by the … processor(s), cause the … processor(s) to …"
Claims 8 and 11-14 recite:
"wherein the at least one memory and the computer program instructions are further configured, with the textual language processor and the audio-visual language processor, to cause at least: …." The claims should read "wherein the instructions, when executed by the … processor(s), further cause the … processor(s) to …"
Claim 9 recites:
"a verbal language processor configured to …; or a natural language processor configured to …."
Claim 10 recites:
"wherein one or more of the verbal language processor, the natural language processor, or the audio-visual language processor is configured for at least …."
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not limit the scope of the claims. See rejections under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more.
In the instant case, claims 1, 7 and 15 are directed to a method, apparatus, and at least one non-transitory computer readable medium "for preparing a video-based interactive bill for a payor."
Claims 1, 7 and 15 are directed to the abstract idea of "bill presentment and payment processing, including use of an audio-visual presentation based on language analysis of bill content" which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites "receiving … information associated with a bill between a payee and the payor, the … information comprising textual information indicative of payee information, payor information, and bill information; determining … from at least the … information associated with the bill between the payee and the payor, a plurality of content fields from the bill; assigning one or more markups to respective content fields of the plurality of content fields, wherein respective markups indicate a particular portion of the bill associated with respective content fields of the plurality of content fields; assigning one or more metadata to respective content fields of the plurality of content fields, wherein respective metadata associated with respective content fields of the plurality of content fields comprise one or more from among: information indicative of a content type, a content group, a unique identifier associated with the respective content field, a processing designation associated with said content field, or a security designation; determining … relevant subject matter necessary for generating an audio-visual presentation for the video-based interactive bill; extracting … the relevant subject matter from the plurality of content fields based upon the one or more markups and the one or more metadata associated with respective content fields of the plurality of content fields; generating … based on the relevant subject matter extracted from the plurality of content fields, the … presentation associated with the bill by compiling the relevant subject matter extracted from the plurality of content fields according to a predefined or dynamically defined order or structure; and causing presentation … of the … interactive bill to the payor." Claims 7 and 15 recite identical or similar limitations. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a "computing device," "digital" (information), a "textual language processor," an "audio-visual language processor being configured to process, linguistically analyze, and generate verbal language, aural language, data indicative of recorded verbal language, data indicative of recorded aural language, visual textual information, visual numerical information, video, and images," "generating … the audio-visual presentation," a "payor device," a "video-based" (interactive bill), a "memory including computer program instructions," and a "non-transitory computer-readable medium comprising instructions," represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of bill presentment and payment processing, including use of an audio-visual presentation based on language analysis of bill content, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of bill presentment and payment processing, including use of an audio-visual presentation based on language analysis of bill content, specifically, as recited above, using computer technology (e.g., processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1, 7 and 15 are not patent eligible.
Dependent claims 2-6, 8-14 and 16-20 describe additional operations of the abstract idea (claims 2-6, 8, 11-14 and 16-20), and/or generic computer elements/operations used to implement the abstract idea or details thereof (claims 2-6, 8-14 and 16-20). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
Claims 5, 13 and 19 recite "determining whether said one or more of verbal communication related to said audio-visual presentation, natural language textual communication related to said audio-visual presentation, or visual-manual communication related to said audio-visual presentation is unanswerable by the verbal language processor, the natural language processor, and the audio-visual language processor; and after determining that the one or more of verbal communication related to said audio-visual presentation, natural language textual communication, or visual-manual communication is unanswerable by the verbal language processor, the natural language processor, and the audio-visual language processor …," but the specification does not provide details on what this action ("determining …") comprises or how it is performed. The most related subject matter in Applicant's specification is in 0065, which states:
"In some embodiments, receiving a command, question, comment, or other such interaction from the user, viewer, or payor to the application presenting the interactive media content may result in the application or device running the application determining … that the question is outside the bounds of the type of question the application is able to answer, …. In such instances, the application or device running the application may communicate to the user, viewer, or payor that a fulsome answer cannot be provided or that the service cannot be executed at this time, and the application or device may escalate the unanswered question or unexecuted service to the payee or a third party for further intervention or action. In some embodiments, the escalated unanswered question or unexecuted service can be transferred to the payee or a third party …. (Emphasis added)

The specification does not describe at all how the inventor intended (i) the above-quoted determination to be made or (ii) the claimed determination to be made. Note while, e.g., 0057 describes using a natural language processing engine, a computer  bot, a chatbot or the like, and interpreting the meaning of a user's question, this does not describe how the inventor intended the above-quoted determination to be made or the claimed determination to be made.
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.

Lack of Written Description/Not in Specification
Claims 1, 7 and 15 recite "receiving, … the audio-visual language processor being configured to process, linguistically analyze, and generate verbal language, aural language, data indicative of recorded verbal language, data indicative of recorded aural language, visual textual information, visual numerical information, video, and images." Regarding "process, linguistically analyze, …," as best understood, the most closely related subject matter in the original disclosure is at original claim 9. Original claim 9 does not include content of processing or linguistically analyzing data indicative of recorded verbal language, visual textual information, or visual numerical information. (Claim 9 includes "textual information" and "numerical information.") Nor is any portion of the specification seen to include such content. Clearly, Applicant intends the newly added limitation "data indicative of recorded verbal language" to be subject matter different from "verbal language" and "data indicative of recorded aural language," which terms were already included in the claims (see claim 9). Yet no support for such different subject matter is found in the original disclosure. Regarding "generate …," as best understood, the most closely related subject matter in the original disclosure is at 0056, 0060, 0061 in the specification. These portions of the specification describe that the (generated) interactive media content includes video (which can include textual and numerical), audio, textual, graphical, verbal, audible, aural, tactile, and visual content. However, no support is found in the disclosure as filed for generating data indicative of recorded verbal language or data indicative of recorded aural language. Again, clearly, Applicant intends the limitations of "generating" "data indicative of recorded verbal language" and "data indicative of recorded aural language" to be subject matter different from "generating" "verbal language" and "aural language." Yet no support for such different subject matter is found in the original disclosure.
Claims 1, 7 and 15 recite "determining, using the textual language processor of the computing device, relevant subject matter necessary for generating an audio-visual presentation for the video-based interactive bill." As best understood, the most closely related subject matter in the original disclosure is at, e.g., 0053, 0054, 0056 in the specification. These portions of the specification describe determining and assigning markups to relevant portions of a bill, extracting relevant subject matter form the markups, and compiling it to generate interactive media. However, no support is found in the disclosure as filed for the underlined language. 
Claim 9 recites "a verbal language processor configured to process and linguistically analyze verbal language, aural language, data indicative of recorded verbal language, and data indicative of recorded aural language; or a natural language processor configured to process and linguistically analyze verbal language, aural language, data indicative of recorded verbal language, and data indicative of recorded aural language." As best understood, the most closely related subject matter in the original disclosure is at original claim 9. Original claim 9 does not include content of processing or linguistically analyzing data indicative of recorded verbal language. Nor is any portion of the specification seen to include such content. Clearly, Applicant intends the newly added limitation "data indicative of recorded verbal language" to be subject matter different from "verbal language" and "data indicative of recorded aural language," which terms were already included in claim 9. Yet no support for such different subject matter is found in the original disclosure.  
Claims 2-6, 8-14 and 16-20 are (also) rejected by virtue of their dependency from a rejected claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Lack of Antecedent Basis
Claims 1, 7 and 15 recite "generating … the audio-visual presentation associated with the bill …." The underlined language lacks antecedent basis. (The claim previously recites a "bill," "a video-based interactive bill," and an "audio-visual presentation for the video-based interactive bill," but not an "audio-visual presentation associated with the bill".)
Claims 2, 8 and 16 recite "providing the video-based interactive bill comprising said audio-visual presentation associated with said bill to the payor device associated with said payor." The underlined language lacks antecedent basis. (The "video-based interactive bill" was not previously recited as "comprising said audio-visual presentation associated with said bill"; the "payor device" was not previously recited as "associated with said payor.")
Claims 3, 11 and 17 recite "receiving … said  payor device associated with said payor …." The underlined language lacks antecedent basis. (The "payor device" was not previously recited as "associated with said payor.")
Claims 2-6, 8-14, and 16-20 are (also) rejected by virtue of their dependency from a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roundtree (U.S. Patent Application Publication No. 2014/0089098 A1), in view of Dutta et al. (U.S. Patent Application Publication No. 2002/0152165 A1), hereafter Dutta, and further in view of Mauro (U.S. Patent Application Publication No. 2013/0094633 A1).

Regarding Claims 1, 7 and 15
Roundtree teaches:
receiving, at a computing device, digital information associated with a bill between a payee and the payor, the digital information comprising textual information indicative of payee information, payor information, and bill information (0046, 0051, Fig. 8), the computing device comprising a textual language processor and an audio-visual language processor (Figs. 1, 4), the audio-visual language processor being configured to process, linguistically analyze, and generate verbal language, aural language, data indicative of recorded verbal language, data indicative of recorded aural language, visual textual information, visual numerical information, video, and images; (0046 system simulates text message, email (generate verbal language, visual textual information), 0047 system displays visual animation (generate video), 0048 system receives input data from field to be filled in, where per 0051 in response to the input data the system performs action such as paying a bill, indicating the input was linguistically analyzed (process, linguistically analyze verbal language, visual textual information), 0049, a/v bill presentation may be in Flash format (generate video), 0051 system plays message (generate verbal language, aural language, data indicative of recorded verbal language, data indicative of recorded aural language), Fig. 8 (generate verbal language, visual textual information, visual numerical information, and images))
generating, using the audio-visual language processor of the computing device, based on the relevant subject matter extracted (0046 a/v presentation of bill is based on user's billing information pulled from remote server) … the audio-visual presentation associated with the bill by compiling the relevant subject matter extracted … according to a predefined or dynamically defined order or structure (Fig. 8, 820 shows the user's pulled billing information compiled on the screen according to according to a predefined or dynamically defined order or structure); and  (0046, 0051, Figs. 7, 8)
causing presentation, by the computing device or a payor device, of the video-based (0047 animation, 0049 Flash format) interactive bill to the payor. (0046-0053, Figs. 7, 8)
Roundtree does not explicitly disclose but Dutta teaches:
… the audio-visual language processor being configured to process, linguistically analyze, … verbal language, …, visual textual information, visual numerical information, … and images; (0048, 0052, 0056, 0058-0059, 0064 scanning/OCR (process, linguistically analyze, verbal language, visual textual information, visual numerical information, and images))
determining, using the textual language processor of the computing device, from at least the digital information associated with the bill between the payee and the payor, a plurality of content fields (e.g., 0052, 0056 amount due, minimum payment, payment address, etc.; 0058 blocks of tagged content; 0059 individual text items) from the bill; (0048, 0052, 0056, 0058-0059, 0064, Figs. 9, 12)
assigning, using the computing device, one or more markups to respective content fields of the plurality of content fields, wherein respective markups indicate a particular portion of the bill associated with respective content fields of the plurality of content fields; (0048, 0052, 0056, 0058-0059, 0064, Figs. 9, 12)
assigning, using the computing device, one or more metadata (e.g., tags) to respective content fields of the plurality of content fields, wherein respective metadata associated with respective content fields of the plurality of content fields comprise one or more from among: information indicative of a content type (e.g., payment data indicated in 0052, 0056), a content group (e.g., payment data indicated in 0052, 0056), a unique identifier associated with the respective content field, a processing designation associated with said content field (e.g., 0059 tags are used to inform processors about how to use document content in financial applications, 0060 text items are grouped into document parts which can have business meaning), or a security designation; (0048, 0052, 0056, 0058-0059, 0064, Figs. 9, 12)
determining, using the textual language processor of the computing device, relevant subject matter necessary for generating an audio-visual presentation for the video-based interactive bill; (0027, 0048, 0052, 0055-0056, 0058-0059, 0064, Figs. 9, 12 particular payment information needed for generating visual presentation of bill is identified)
extracting, using the computing device, the relevant subject matter from the plurality of content fields based upon the one or more markups and the one or more metadata associated with respective content fields of the plurality of content fields; (0027, 0048, 0052, 0055-0056, 0058-0059, 0064, Figs. 9, 12 scanned image is searched, using markup language and tags (metadata), to identify particular payment information needed to generate visual presentation for bill presentment/payment)
generating, using the audio-visual language processor of the computing device, based on the relevant subject matter extracted from the plurality of content fields, the audio-visual presentation associated with the bill (0033-0035 "PDA 300 may be used to receive a confirmation of a bill payment …."; "PDA 300 includes a display 302 for presenting textual and graphical information."; "PDA 300 may also include … speaker 306 …. Speaker 306 provides a mechanism for audio output, such as presentation of an audio file."; 0041 "Display 512 is used to present information to the user") by compiling the relevant subject matter extracted from the plurality of content fields according to a predefined or dynamically defined order or structure (e.g., visual presentation of bill is generated by compiling extracted content according to structure, as per 0058 "FMSL defines a method to structure documents … FMSL uses tags to inform processor about how to use the document content in financial applications," 0059 "SDML … group[s] the text items into document parts which can have business meaning … SDML is the generic document structuring …" ); and (0027, 0033-0035, 0041, 0048, 0052, 0055-0056, 0058-0059, 0064, Figs. 9, 12; note a portion of this step is also taught by Roundtree, per above)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Roundtree's systems and methods for bill presentment and payment processing including audio-visual presentation, by incorporating therein these teachings of Dutta, because while Roundtree, e.g., 0046, Fig. 6, 0051, teaches obtaining billing information, e.g., from a remote server, and invoking a content rendering system 640 to present the interactive bill pay content to the user, Roundtree does not disclose full implementation detail for the content rendering, and these teachings of Dutta provide such implementation detail according to known methods of rendering content, see Dutta, citations indicated above. Thus, too, the combination in question is a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.
Roundtree in view of Dutta does not explicitly disclose but Mauro teaches:
the audio-visual language processor being configured to process, linguistically analyze, … aural language, data indicative of recorded verbal language, data indicative of recorded aural language, … video …; (0043, 0061, 0074)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Roundtree's systems and methods for bill presentment and payment processing including audio-visual presentation, by incorporating therein these teachings of Mauro pertaining to speech recognition/interaction with the user via speech, because incorporating interactive speech capability in a system such as Roundtree's would enhance the system and the user experience and render the system much more user-friendly by accommodating interactive speech as an additional mode of user interaction, and thereby also benefit the service providers by facilitating user self-support and reducing the need for the service provider to provide customer support via customer support calls, and because Roundtree already provides for simulated speech by the system (Roundtree just does not explicitly teach that the user can respond via speech), so this addition of Mauro's teachings to Roundtree would be in keeping with and a natural extension of Roundtree's system, see Roundtree, 0002-0003, 0019, 0046-0047, 0051, 0057-0059, Mauro, 0003-0011, 0074-0076. Thus, too, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claims 2, 8 and 16
Roundtree in view of Dutta and Mauro teaches the limitations of base claims 1, 7 and 15 as set forth above. Roundtree further teaches:
providing the video-based interactive bill comprising said audio-visual presentation associated with said bill to the payor device associated with said payor. (0051)

Regarding Claims 3, 11 and 17
Roundtree in view of Dutta and Mauro teaches the limitations of base claims 1, 7 and 15 and intervening claims 2, 8 and 16 as set forth above. 
Roundtree further teaches:
receiving, from said payor device associated with said payor, one or more of verbal communication related to said audio-visual presentation, natural language textual communication related to said audio-visual presentation, or visual-manual communication related to said audio-visual presentation; and (0048, 0051)
Mauro further teaches:
receiving, from said payor device associated with said payor, one or more of verbal communication related to said audio-visual presentation, natural language textual communication related to said audio-visual presentation, or visual-manual communication related to said audio-visual presentation; and (0075 (e.g., "select[ion of] a 'say it' button 810 and ent[ry of] an input request 805 [vocal command] of 'Billing Please'"))
in response to said receiving, initiating one or more from among: a verbal language processor or a natural language processor. (0074-0075 (e.g., "speech recognition based on statistically trained language models …"; "parsing keywords from the query 805 …"))

Regarding Claims 4, 12 and 18
Roundtree in view of Dutta and Mauro teaches the limitations of base claims 1, 7 and 15 and intervening claims 3, 11 and 17 as set forth above. Mauro further teaches:
determining, using one or more of the verbal language processor, the natural language processor, or the audio-visual language processor, a response ("displaying visual representations 840 of the states of the IVR system 110 determined to be most related to the user's query 805."; "In addition, the IVR enhancement system 105 provides information related to each state and associated visual representations 540 of the state to display with the  visual representations. For example, information 820a-d includes a detailed description related to each of the visual representations 840 ….") to said one or more of verbal communication, natural language textual communication, or visual-manual communication received from said payor device; (0074-0076)
generating a further audio-visual presentation indicative of said response; and (0074-0076, Fig. 8, 820a-d)
providing said further audio-visual presentation indicative of said response to said payor device. (0074-0076, Fig. 8, 820a-d)
While Mauro's entire invention is directed to an IVR (audio) system enhanced by a visual aspect (hence a system that provides audio-visual presentations), see, e.g., Abstract, and Mauro teaches that the further presentation (response) is provided by this enhanced IVR system, see 0074-0076, Mauro does not explicitly state that the further presentation (response) in this particular scenario includes "audio" content. However, it would be obvious to combine the embodiment of this particular scenario with another embodiment of Mauro that teaches interacting with a user via both visual and audio content, since the fundamental purpose of Mauro's invention is to provide for user interaction encompassing both audio and visual content. In addition, the combination in question is a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.


Regarding Claims 6, 14 and 20 
Roundtree in view of Dutta and Mauro teaches the limitations of base claims 1, 7 and 15 and intervening claims 3, 11 and 17 as set forth above. Roundtree further teaches:
determining whether said one or more of verbal communication related to said audio-visual presentation, natural language textual communication related to said audio-visual presentation, or visual-manual communication related to said audio-visual presentation is indicative of a command to initiate a payment between the payor and the payee; (Fig. 8, 0051 (e.g., "interactive content … billing statement information, interactive buttons 850 allowing the customer to pay a bill …."))
Dutta further teaches:
determining, from said plurality of content fields from the bill, at least one billed amount; (0048, 0052, 0064)
generating a payment command message indicative of a command to initiate payment of the billed amount, from an account associated with the payor, to an account associated with the payee; and (0061 ("bill payment generated …."))
transmitting said payment command message to or towards one or more of: the payee device, the payor device, a payment processing device, or a banking device. (0061 ("bill payment generated at ATM … sent to server for processing"), 0055 ("ATM transaction application 1010 handles transmission … of information to … financial institutions."))

Regarding Claim 9 
Roundtree in view of Dutta and Mauro teaches the limitations of base claim 7 and intervening claim 8 as set forth above. 
Mauro further teaches:
a verbal language processor configured to process and linguistically analyze verbal language, aural language, data indicative of recorded verbal language, and data indicative of recorded aural language; or a natural language processor configured to process and linguistically analyze verbal language, aural language, data indicative of recorded verbal language, and data indicative of recorded aural language. (0043, 0061, 0074-0075)

Regarding Claim 10 
Roundtree in view of Dutta and Mauro teaches the limitations of base claim 7 and intervening claims 8 and 9 as set forth above. Dutta  further teaches:
wherein one or more of the verbal language processor, the natural language processor, or the audio-visual language processor is configured for at least one from among: optical character recognition, speech recognition, speech segmentation, text-to-speech processing, word segmentation, tokenization, knowledge extraction, neural network analysis, machine learning analysis, probabilistic analysis and decision making, lemmatization, morphological segmentation, part-of-speech tagging, stemming, statistical analysis and semantic extrapolation, grammar induction, sentence breaking, sentence boundary disambiguation, parsing, stochastic grammar analysis, lexical semantic analysis, distribution semantic analysis, named entry recognition, sentiment analysis, terminology extraction, word sense disambiguation, relationship extraction, semantic parsing, semantic role labelling, coreference resolution, discourse analysis, implicit semantic role labelling, textual entailment recognition, topic segmentation and recognition, automatic summarization, machine translation, natural language understanding, natural language generation, or question answering. (0048, 0050, 0052, 0056, 0058-0059, 0064, Figs. 9, 12)

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roundtree (U.S. Patent Application Publication No. 2014/0089098 A1), in view of Dutta et al. (U.S. Patent Application Publication No. 2002/0152165 A1), hereafter Dutta, further in view of Mauro (U.S. Patent Application Publication No. 2013/0094633 A1), further in view of Mastrio, II (U.S. Patent Application Publication No. 2017/0147690 A1), hereafter Mastrio.

Regarding Claims 5, 13 and 19 
Roundtree in view of Dutta and Mauro teaches the limitations of base claims 1, 7 and 15 and intervening claims 3, 11 and 17 as set forth above. Mauro further teaches:
determining whether said one or more of verbal communication related to said audio-visual presentation, natural language textual communication related to said audio-visual presentation, or visual-manual communication related to said audio-visual presentation is unanswerable by the verbal language processor, the natural language processor, and the audio-visual language processor; and (0021, 0060, 0074-0075 system determines query is ambiguous, therefore cannot answer it)
Roundtree in view of Dutta and Mauro does not explicitly disclose but Mastrio teaches:
after determining that the one or more of verbal communication related to said audio-visual presentation, natural language textual communication, or visual-manual communication is unanswerable by the verbal language processor, the natural language processor, and the audio-visual language processor, forwarding, to a payee device, said one or more of verbal communication related to said audio-visual presentation, natural language textual communication related to said audio-visual presentation, or  visual-manual communication related to said audio-visual presentation. (Abstract, 0001, 0010, 0046, 0074-0077, 0099-0100 if machine cannot answer query, then query is transmitted to party specialized in the field of the query).
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Roundtree's systems and methods for bill presentment and payment processing including audio-visual presentation, by incorporating therein these teachings of Mastrio, because it would permit improved interaction with the user, e.g., more accurate/efficient answering of user's queries, thus increasing user-friendliness, tailoring the systems/methods more toward the user's wants/interests, and thereby also benefitting the service providers by facilitating user self-support and reducing the need for the service provider to provide customer support via customer support calls, see Roundtree, 0002-0003, 0019, 0057-0059, Mastrio, 0006. Thus, too, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692